Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “forming a conductive structure protruding to a height from the semiconductor device surface, wherein the conductive structure is formed on and in contact with at least a portion of the top surface of the first isolation layer and at least a portion of the top surface of the intermediate conductive structure; forming a first passivation layer, the first passivation layer overlaying the conductive structure by a first thickness, the first passivation layer overlaying the semiconductor device surface by a second thickness greater than the first thickness; and planarizing the first passivation layer” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is “forming a conductive structure protruding to a height from a semiconductor device surface, the conductive structure in conductive communication with the conductive feature, wherein the conductive structure is formed on and in contact with at least a portion of the top surface of the first isolation layer and at least a portion of the top surface of the intermediate conductive structure; forming a passivation layer, the passivation layer overlaying the conductive structure by a first thickness, the passivation layer overlaying the semiconductor device surface by a second thickness that comprises the first thickness and the height; and planarizing the passivation layer” as recited in claim 7 and the third major difference is “the protruding conductive structure protrudes to a height above the top surface of the first isolation layer; forming a first passivation layer on in direct contact with at least a portion of the top surface of the first isolation layer and at least a portion of the top surface of the intermediate conductive structure; and forming a second passivation layer on and in direct contact with and overlaying the protruding conductive structure by a first thickness, the second passivation layer in direct contact with and overlaying the first passivation layer by a second thickness greater than the first thickness, wherein the second passivation layer is planar at a top outermost surface of the semiconductor device over the first thickness and the second thickness” as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811